Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 7, 2019

                                     No. 04-19-00250-CR

                                        Jesus GAONA,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR9347
                      Honorable Catherine Torres-Stahl, Judge Presiding

                                           ORDER

       In accordance with this court’s opinion of this date, this appeal is DISMISSED pursuant to
Texas Rule of Appellate Procedure 25.2(d). See TEX. R. APP. P. 25.2(d), 37.1.

       It is so ORDERED on August 7, 2019.


                                                _____________________________
                                                Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2019.

                                                _____________________________
                                                Keith E. Hottle, Clerk of Court